Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continuation sheet
Continuation of Box 3. Independent claim 10 has been amended to recite “corresponding Salmonella enterica wild type species” and  “at least one gene encoding a peptide having a signal peptide sequence configured to interact with a secretion system”. These limitations were not previously examined requiring new search and consideration of the art made of record, and of the specification for support of the amendment. In particulary, the scope of the claimed genetically engineered bacteria recited in claim 10 has been narrowed to include isolates from Salmonella enterica wild type species. This requires new considerations of prior art of record, which has not been relied upon to teach Salmonella enterica wild type species and the predictability of the gene systems within the claimed genus of isolated bacteria species. Moreover, the scope of one gene encoding a peptide having a signal peptide sequence configured to express a heterologous antigen has been broaden. This requires requires new considerations of prior art of record, which has not been relied upon to teach the predictability of using any promoter to express a gene encoding a heterologous antigen in vitro and in vivo. 
Independent claim 18 has been amended to recite “A live genetically engineered Salmonella enterica bacterium having reduced TNF- induction with respect to a wild type Salmonella enterica” and “at least one gene configured to express a heterologous antigen linked to a secretion peptide”.  These limitations were not previously examined requiring new search and consideration of the art made of record, and of the specification for support of the amendment. In particulary, the scope of the claimed genetically engineered bacteria recited in claim 18 has been narrowed to include  live genetically engineered Salmonella enterica bacterium having reduced TNF- induction with respect to a wild type Salmonella enterica. This requires new considerations of prior art of record, which has not been relied upon to teach Salmonella enterica wild type species and the predictability of having reduced TNF- induction within the claimed live genetically engineered Salmonella enterica bacterium. Moreover, the scope of one gene encoding a peptide having a signal peptide sequence configured to express a heterologous antigen has been broaden. This requires  requires new considerations of prior art of in vitro and in vivo. 

Continuation of Box 11. The request for reconsideration has been fully considered, but it does NOT place the application in condition for allowance because it fails to overcome all of the rejections of record. As discussed above, full consideration of the proposed structural limitation requiring a live genetically engineered bacteria and live genetically engineered Salmonella enterica bacterium isolated from a corresponding Salmonella enterica wild type species and particular genes configured to express a heterologous antigen linked to a secretion peptide would go beyond the review to which applicant is entitled after final rejection. Because time constraints,  Applicants’ remarks addressing the proposed limitation prevent the examiner from giving the new limitations full search and consideration, the response is not persuasive of error over the rejections of record.

Response to Applicants’ arguments in relation to the unpredictability of constitutive promoters in  Kotton’s teachings
At pages 8-9 of the remarks filed on 1/5/2022, Applicants essentially argue that: 1) “Salmonella PhoP-null mutants are more efficiently processed by macrophages in vitro than wildtype bacteria; salmonellae constitutively expressing PhoP (PhoPc) are processed even less efficiently than wild-type salmonellae (142).”, 2)  Salmonella PhoPc mutants have been shown to be highly immunogenic vectors for delivery of papillomavirus antigens in mice, 3) “Although the Salmonella PhoPc mutant was more efficient at infecting dendritic cells in vitro than the wild type and the phoP and aroA mutants, PhoPc mutants induced significantly less IL-10, suggesting that this mutant suppressed the secretion of IL-10 by dendritic cells and may  result in a stronger cell-mediated immune response than the other attenuations, 4) “These data not only demonstrate a role for virulence loci in directing induction of specific immune responses (142) but also highlight the idiosyncratic nature of antigen-vector combinations.” and 4) therefore Kotton 
Regarding 1), 2), 3), 4) and 5), where applicants quote  Kotton’s teachings at page 5537, col. 2, 2nd paragraph, the examiner agrees with applicants’ statement that wild type Salmonella species that constitutively expressed PhoP were less efficiently processed by macrophages in vitro than Salmonella PhoP-null mutants. As applicants allege, Kotton states, “The altered processing and presentation efficiency is not due to differences in the level of antigen expressed by the bacteria or differences in the level of bacterial uptake by the macrophages.” Accordingly, Applicants’ arguments have been found persuasive.  
The examiner notes that at page 5539, col. 2, under the heading “Promoters” Kotton states,  “Choice of promoter can have a significant impact on the amount of antigen produced and on the immunogenicity of the vaccine. In early studies, strong constitutive promoters were often used with the expectation that “more is better.” Since constant antigen synthesis may result in decreased vector fitness, increased attenuation, and decreased immunogenicity (29)”.  Kotton  goes on referring to the teachings of John et al., (2000; Infection and Immunity;  p. 1171–1175) and explaining lack of prediction of in vitro expression of CT-B in V. cholerae strain Peru under the control of a strong constitutive tac promoter and the in vivo-induced iron-regulated irgA promoter. While in  vitro expression was greater for the tac promoter and the irgA promoter when under low-iron conditions,  in vivo immune responses in low-iron gut environment was higher for the tac promoter than the irgA promoter. These teachings support the unpredictability of using the same choice of promoter for in vitro and in vivo expression of a target gene.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633